Title: 6th.
From: Adams, John Quincy
To: 


       In the beginning of the evening, I took a walk with Pickman, up to Mrs. Atkins’s. We found only the old Lady at home; and she was so unwell, that we supposed Company would not be very agreeable to her; and soon came away: we met Thompson just as we were coming out; he turn’d about and came back with us.
       I have little to say. That part of my Time which is best improved is productive of nothing, which may properly be recorded here; and as these volumes, or the greater part of their contents, are only an account of the occurrences of my idle hours, they must be proportionably trifling and insignificant. While I was in College these books were useful, as they contained copies of all my compositions, which I wished to pre­serve but since I graduated, I have scarcely composed any thing, and indeed I have been much too negligent in that respect; but with so many other objects to engross my attention and employ my time, I have perhaps some excuse.
      